Citation Nr: 1231752	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for right acromioclavicular joint arthrosis (right shoulder disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to June 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that awarded a 10 percent rating for right shoulder disability, effective December 27, 2004, the date of service connection. 

During the course of this appeal, in a July 2007 rating decision, the RO granted an increased initial rating of 20 percent for right shoulder disability, effective December 27, 2004.  This did not satisfy the Veteran's appeal.

In January 2008, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court issued a memorandum decision that vacated the Board's January 2008 decision and remanded the matter on appeal to the Board for action in compliance with the instructions in the memorandum decision.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal. 

When this case was most recently before the Board in September 2010, it was remanded for additional evidentiary development.  It has since been returned for further appellate action.


FINDING OF FACT

Impairment from the Veteran's right shoulder disability is comparable to unfavorable ankylosis with abduction limited to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not higher, for a right shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5200 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating in excess of 20 percent for right shoulder disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects the Veteran was provided all required VCAA notice in letters mailed in February 2005 and March 2006.  Although he was not provided with notice concerning the disability-rating and effective-date elements of the claim until after the initial adjudication, the Board has determined that there is no prejudice to the Veteran in proceeding with the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394.  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, pertinent post-service records have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.


Legal Criteria

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. (2011).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.   C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one DC is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 





Disability Rating Legal Criteria

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate DC(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Under DC 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent evaluation is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent evaluation is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent evaluation is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a. 

Under DC 5201, limitation of motion of the major arm at shoulder level warrants a 20 percent evaluation.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent evaluation.  Limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5201. 

(Other diagnostic codes for rating shoulder disability (5202 and 5203) are not for consideration because, as will be discussed below, the pathology required by such codes- flail shoulder; false flail joint; fibrous union of the humerus; recurrent dislocation of the humerus at the scapulohumeral joint; malunion of the humerus; or impairment of the clavicle or scapula ankylosis-is not shown.) 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Normal ranges of shoulder motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

As stated above, the Veteran appealed the Board's January 2008 decision to the Court.  In February 2010 the Court issued a memorandum decision that vacated the Board's January 2008 decision and remanded the case to the Board for action consistent with the memorandum decision.

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that the Veteran is entitled to a rating of 50 percent under DC 5200. 

Historically, in the rating decision on appeal the Veteran was granted service connection for right shoulder disability with an evaluation of 10 percent, effective December 27, 2004.  This disability rating was ultimately increased to 20 percent, effective, December 27, 2004.

The record is replete with VA treatment records, showing evaluation and treatment for right shoulder disability, to include a VA clinic record in December 2004 showing shoulder flexion to 130 degrees; abduction to 120 degrees; external rotation to 75 degrees; and on internal rotation, the Veteran could reach his lower back with discomfort.  A contemporaneous X-ray examination revealed hypertrophic degenerative changes inferiorly with no other significant abnormalities.  A VA magnetic resonance imaging (MRI) of the right shoulder in November 2004 revealed tendinosis of supraspinatus with intrasubstance tear.  The Veteran received physical therapy through VA in December 2004 and January 2005. 

In response to this claim, the Veteran was afforded a VA examination in April 2005 in which he reported receiving occupational therapy but that it was not helping him.  He reported taking medication to control his shoulder pain but not using any assistive devices.  He reported pain and stiffness in his right shoulder but no swelling, heat, redness, or instability.  He said he felt a catching sensation in his shoulder joint with overhead activity.  Flare-ups occurred through persistent use of the joint.  He reported not being able to do things that required reaching over his head or across his body. 

The examiner noted tenderness to palpation directly over the acromioclavicular joint.  There was no instability of the right acromioclavicular joint.  Physical examination showed forward flexion to 160 degrees with a mild amount of pain; abduction to 90 degrees with pain from 70 to 90 degrees; external rotation to 30 degrees with pain; internal rotation to 30 degrees with pain; and repetitive use did not cause any decrease in the range of motion.  X-rays showed some glenohumeral joint arthrosis as well as acromioclavicular joint arthrosis.  The VA examiner diagnosed right acromioclavicular joint arthrosis and right glenohumeral joint arthrosis.  The examiner noted that the factor that had the greatest functional impact on the Veteran was pain. 

A VA neurology record from November 2005 indicates that the Veteran had a tremor in his right upper extremity.  He reported spilling when he tried to drink soup.  The examiner noted an obvious resting tremor and opined that the tremor might be due to an undiagnosed Parkinsonism. 

The Veteran was afforded a VA examination in April 2006 in which he reported pain and stiffness in his shoulder, radiating into his right shoulder and elbow.  He did not note any swelling, heat, redness, or instability.  He reported periods where his shoulder would lock up with aggravating factors including overhead activity, carrying things, and lifting things.  The Veteran also reported flare-ups and being unemployed because of problems with his vision as well as an inability to do heavy manual labor secondary to his shoulder pain.  He said that his shoulder disorder affected his daily living and recreational activities because he could no longer go fishing or reach up above his head or across his body. 

The VA examiner noted tenderness to palpation over the acromioclavicular joint.  Physical examination showed glenohumeral crepitance with passive range of motion of the glenohumeral joint; no instability of the acromioclavicular joint or the glenohumeral joint; forward flexion to 60 degrees without pain and 120 degrees with pain; abduction to 80 degrees with pain; external rotation to 30 degrees with pain; internal rotation to 30 degrees with pain; and no further loss of motion was experienced with repetitive use.  The Veteran had decreased internal rotation compared to the contralateral side.  He could not get his right hand back to his beltline.  He experienced pain with cross arm adduction.  The VA examiner diagnosed right shoulder glenohumeral and acromioclavicular degenerative joint disease and right supraspinatus tendinosis with intrasubstance tear.  The examiner also stated that all right shoulder symptoms listed in the Veteran's medical history were due to the Veteran's right shoulder disability, but the tremor was not due to the right shoulder disability. 

In response to the Board's September 2010 remand, the Veteran was afforded a VA examination in November 2010 in which he reported right shoulder pain, stiffness, weakness, decreased speed of joint, and severe pain if he rolled on his right shoulder during sleep, locking several times per week, tenderness, and weekly flare-ups precipitated by movement causing the Veteran to be able to barely raise the arm.  Physical examination showed tenderness; abnormal motion; guarding; diffuse tenderness to palpation; flexion to 170 degrees; abduction to 120 degrees; internal rotation to 45 degrees; external rotation to 90 degrees; pain following repetitive motion; and there was no joint ankylosis.  The Veteran reported that he stopped working as a welder in 1996 due to his right shoulder and worked 4 years in sales but got laid off while on sick leave for an eye infection.  The VA examiner diagnosed right shoulder degenerative joint disease and noted its effects to include decreased manual dexterity, problems with lifting and carrying, inability to perform duties including using wrenches and other tools, and other usual daily activities.

The Veteran was afforded a VA examination in January 2012 in which he reported not being able to perform the home exercise program (HEP), having severe pain with all but minimal use of the right arm, and having flare-ups that rendered him unable to use his right arm.  He reported needing help with dressing, not being able to do household chores, and not being able to cook except to microwave.  Physical examination showed right shoulder flexion to 80 degrees with painful motion at 60 degrees; abduction to 60 degrees with painful motion at 50 degrees; and an inability to perform repetitive-use testing due to weakened movement, fatigability, incoordination and pain.  Functional loss was noted to include less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement.  There were localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon and AC joint, guarding, but no ankylosis of the glenohumeral articulation.  Imaging studies showed degenerative or traumatic arthritis and diagnostic test findings showed advanced degenerative joint disease, deformed humeral head, and an area of sclerosis was in the scapula.  The examiner opined that the Veteran had significant functional limitations of the right shoulder, precluding work as a heavy equipment mechanic and/or welder since he could not lift or carry heavy objects and could not use tools.

Based on thorough review of the evidence of record, the Board finds that the January 2012 examination report is the most probative medical evidence of record as it addressees all pertinent disability factors, to include functional impairment during flare-ups.  Moreover, the Board notes that the Veteran was unable to perform any range of motion following repetitive testing due to weakened movement, fatigability, incoordination, and pain; therefore, the Board finds that his degree of impairment is comparable to unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5200.  Accordingly, the Veteran is entitled to a 50 percent disability rating for his right shoulder disability for the entire period on appeal.

Consideration has been given to assigning a higher disability rating for this period; however, there is no evidence that the Veteran had impairment of the humerus that resulted in a malunion of the humerus or recurrent dislocation at the scapulohumeral joint.  38 C.F.R. § 4.71a, DC 5202 (2007).  The Board also notes that DC 5203, impairment of clavicle or scapula, provides a maximum 20 percent evaluation for major or minor extremity disability; therefore, a higher rating is not available under this provision. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the right shoulder disability are those specifically contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not required.

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be convincing evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

While the Veteran reported to VA examiners that he worked for four years in sales but got laid off while on sick leave for an eye infection, he has not alleged that his current state of unemployment is due solely to his service-connected disability nor is there any evidence indicating that the Veteran is unemployable due solely to his right shoulder disability .  Therefore, the issue of entitlement to a total rating based on unemployability due to the service-connected right shoulder disability is not a component of the issue on appeal.


ORDER

The Board having determined that the Veteran's right shoulder disability warrants a 50 percent disability rating, but not higher, for the entire evaluation period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


